DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Letourneur (hereinafter “Letour”) (US Publication 2014/0002428) in view of Woodgate (US Publication 2020/0341305).
Regarding independent claim 1, Letour teaches a method for checking an operating mode B2 of a display screen with a control unit for switching over the display screen between two operating modes, viz B1 for a free viewing mode and B2 for a…viewing mode, wherein the switching on of the operating mode B2 comprises the switching on of light sources if they are off in operating mode B1, and the switching off of the light sources if they are on in operating mode B2, and wherein the light generated by the light sources is fed into a transparent light guide, the method comprising the following steps at a selectable point in time after the operating mode B2 has been switched on: (Letour teaches/illustrates in [0041, 0046, 0052, 0058 and 0062], Fig. 3, 4, 6 and 8 a method for checking an operating mode B1/B2 of a screen. Letour further teaches of having a control unit ([for switching between the operating modes B1 (free-viewing mode) and B2 (limited viewing mode).  The control unit comprises the presentation control module and illuminator drive module and perform as outlined in [0030-0031]. The switching on of the operating mode B2 involves switching on lamps if the lamps are switched off in the operating mode, B1 ([0031]) and further involves switching off the lamps if the lamps are switching on in operating mode, B2.  See also Fig. 3 and [0042-0051].  
Although Letour teaches of turning off/on light sources based on sensed ambient light, thereby operating in a free and limited light viewing modes, Letour does not explicitly teach the limited light viewing mode, B2 as a:
….restricted viewing mode
However, in the same field of endeavor, Woodgate teaches of selectively operating light sources based on operating in a wide viewing mode versus a privacy mode and based on a detected ambient light ([0011, 0014]) and discloses of altering the brightness and contrast for affecting the restricted viewing mode.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of operation as taught by Letour above; to further define a restricted viewing mode as being a privacy mode, as disclosed by Woodgate to provide a method of controlling viewing angles.
A)    Determining the brightness value H at least at one point P of at least one surface and/or edge of the transparent light guide (Letour also teaches of determining a brightness value (H) using light sensor, 116 ([0028-0029]) which can be coupled to the light guide panel);
B)    Prompting one of the following steps by the control unit, depending on the brightness value H determined:
i)    Unchanged use of the operating mode B2 of the display screen if the brightness value H lies within a range of specified Hg values (Letour: operating the illuminators at a low illumination level or displaying grey text and a white background or using large and/or thin letters in the range from 0 to 50 Lux of the ambient brightness. [0043, 0055], Fig. 3, 308; Fig. 4, 406; Fig. 6, 606);
ii)    switching the operating mode B2 of the display screen off if the brightness value H lies within a range of specified Hs values, or (Letour: switching off the illuminators or displaying black text and a grey background ort using small and/or thick letters in the range above 350 Lux or 500 Lux of the ambient brightness.  [0050, 0055, 0059], Fig. 3, 312; Fig. 4, 408; Fig. 6, 610);
iii)    changed use of the operating mode B2 of the display screen if the brightness value H lies within a range of specified Hm values, wherein the control unit exerts an influence on the image content perceptible on the display screen by reducing its brightness and/or its contrast, with the range Hm lying between the ranges Hs and Hg, and the ranges bordering on each other (Letour: operating the illuminators at an increased illumination level or displaying dark gray text and a light gray background or using relatively small and/or relatively think letters in the range above 350 Lux or 500 Lux of the ambient brightness.  [0044, 0055, 0059], Fig. 3, 310; Fig. 6, 608).
Regarding dependent claim 2, Letour, as modified by Woodgate, discloses the method as claimed in claim 1, wherein:
said brightness value H is measured by at least one light-sensitive sensor, preferably a photodiode (Letour, [0029], photodiode).
Regarding dependent claim 3, Letour, as modified by Woodgate, discloses the method as claimed in claim 2, wherein:
the at least one light-sensitive sensor corresponds to at least one light source of parts thereof, which is operated in a light-sensitive mode (Letour, [0029], reverse-biased LED).
Regarding dependent claim 4, Letour, as modified by Woodgate, discloses the method as claimed in claim 1, wherein:
the step A) is, at least at two defined points in time, T1, T2,…after the step i), carried out at least twice in succession for the determining of brightness values H1, H2…, wherein preferably the light source (2), at the defined points in time T1, T2,…,radiate defined light intensity values L1, L2,…, which preferably differ from each other (Dynamic adjustment of the illumination or of the text presentation attributes, i.e. the detection of the flux of incident photons directed by the light guide takes places continuously by means of the light sensors, which would cover two defined points in time which providing similar operations [0029, 0031], Fig.1 116, 108, 118, 122, 124).
Regarding dependent claim 5, Letour, as modified by Woodgate, discloses the method as claimed in claim 1, wherein:
all brightness values HI, H2, ... are compared with ranges of specified values Hgl, Hg2, ..., and the operating mode B2 continues to be used only when all brightness values HI, H2, ... lie within the respective ranges of specified values Hgl, Hg2, ....(Dynamic adjust of the illumination or of the text presentation attributes, i.e. the detection, by the light sensors, of the flux incident photos directed by the light guide and the activation and deactivation of the illuminators and also the variation of the illumination intensity of the illuminators and presentation of text with different text presentation attributes take place continuously based on the value of the ambient brightness determined by the light sensor, the deactivation and/or variation already taking place on the base of a corresponding value.  See [0029-0032, 0041-0051, 0058, 0059 and 0062-0065]; Fig. 1, 118, 122, 124; Figs. 3, 4, 6 and 8).
Regarding dependent claim 6, Letour, as modified by Woodgate, discloses the method as claimed in claim 1, wherein:
the brightness and/or contrast of the display screen are reduced in a degree depending on the brightness value H (Both Letour and Woodgate discloses reducing the brightness (Letour, [0044, 0055, and 0059]) and Woodgate additionally discloses of altering the contrast in relation to a brightness value. 
Regarding independent claim 7, Letour teaches a method for checking an operating mode of a display screen that can be operated in two operating modes, viz B1 for a free viewing mode and B2 for a…viewing mode, wherein a switching over between operating modes B1 and  B2 comprises the switching on of light sources if they are off in operating mode B1, and comprises the switching off of the light sources if they are on in operating mode B2, and wherein the light generated by the light sources is fed into a transparent light guide, the method comprising the following steps at a selectable point in time after the light sources have been switched on or off, respectively: (Letour teaches/illustrates in [0041, 0046, 0052, 0058 and 0062], Fig. 3, 4, 6 and 8 a method for checking an operating mode B1/B2 of a screen. Letour further teaches of having a control unit ([for switching between the operating modes B1 (free-viewing mode) and B2 (limited viewing mode).  The control unit comprises the presentation control module and illuminator drive module and perform as outlined in [0030-0031]. The switching on of the operating mode B2 involves switching on lamps if the lamps are switched off in the operating mode, B1 ([0031]) and further involves switching off the lamps if the lamps are switching on in operating mode, B2.  See also Fig. 3 and [0042-0051].  
Although Letour teaches of turning off/on light sources based on sensed ambient light, thereby operating in a free and limited light viewing modes, Letour does not explicitly teach the limited light viewing mode, B2 as a:
….restricted viewing mode
However, in the same field of endeavor, Woodgate teaches of selectively operating light sources based on operating in a wide viewing mode versus a privacy mode and based on a detected ambient light ([0011, 0014]) and discloses of altering the brightness and contrast for affecting the restricted viewing mode.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of operation as taught by Letour above; to further define a restricted viewing mode as being a privacy mode, as disclosed by Woodgate to provide a method of controlling viewing angles.
A)    Determining the brightness value H at least at one point P of at least one surface and/or edge of the transparent light guide by means of at least one light-sensitive sensor (Letour also teaches of determining a brightness value (H) using light sensor, 116 ([0028-0029]) which can be coupled to the light guide panel);
the at least one light-sensitive sensor corresponds to at least one light source which, for this purpose, is operated as a light-sensitive sensor in a light-sensitive mode, (Letour, [0029], reverse-biased LED as a photo-sensor and also teaches of using LEDs as illuminators ([0026]).  Although, Letour does not explicitly teach only for the duration of determining the brightness value, H, it would be obvious to one of ordinary skill in the before the effective filing date of the invention to only having an LED operating as a light sensor for a specific time as determining a control time of operation is based merely on a selection of expedients (operation time) known to one of ordinary skill in the art as design choices);
B) comparison of the brightness value H with a range of Hg values, wherein the operating mode B1 is active if the brightness value H list outside the said range Hg and wherein the operating mode, B2 is active if the brightness value H lies within the said range Hg (Dynamic adjust of the illumination or of the text presentation attributes, i.e. the detection, by the light sensors, of the flux incident photos directed by the light guide and the activation and deactivation of the illuminators and also the variation of the illumination intensity of the illuminators and presentation of text with different text presentation attributes take place continuously based on the value of the ambient brightness determined by the light sensor, the deactivation and/or variation already taking place on the base of a corresponding value.  See [0029-0032, 0041-0051, 0058, 0059 and 0062-0065]; Fig. 1, 118, 122, 124; Figs. 3, 4, 6 and 8).
Claim 8 has similar limitations to claim 1 and is rejected in the same manner.
Regarding dependent claim 9, Letour, as modified by Woodgate, discloses use of arrangement as claimed in claim 8, in a device for handling payment-relevant processes and or for cash depositing or withdrawal, or in a vehicle, with the said use in operating mode B2 being admitted only if the determined brightness values H in operating mode B2 lie in a predefined range Hg or Hm (Letour teaches of using the invention in an in-vehicle display and operating in mode B2 when the determined brightness values, H lie in a predefined value range Hg or Hm as outlined in claim 8 (claim 1) in relation to Fig. 3 and corresponding paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHAD M DICKE/Primary Examiner, Art Unit 2693